Exhibit 10.36
June 5, 2008
Fall River Capital
11740 N. Port Washington Road
P.O. Box 40
Mequeon, WI 530.92
Attention: Mr. Charlie Wright
Re: Management Agreement Renewals
Dear Mr. Wright:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Citigroup Emerging CTA L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

          CITIGROUP MANAGED FUTURES LLC    
 
       
By:
  /s/ Jennifer Magro     
 
 
 
   
 
  Jennifer Magro    
 
  Chief Financial Officer & Director    
 
       

          FALL RIVER CAPITAL    
 
       
By: /s/ Doug Wambach
       
 
   
 
       
Print Name: Doug Wambach
       
 
       
 
       
JM/sr
       

 